t c summary opinion united_states tax_court trudy s reed petitioner v commissioner of internal revenue respondent docket no 4181-16s filed date william b mccarthy for petitioner jamie a schindler and john t arthur for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case respondent issued a notice_of_deficiency to petitioner determining a federal_income_tax deficiency of dollar_figure for the taxable_year petitioner filed a timely petition for redetermination with the court at the time the petition was filed petitioner resided in florida the sole issue for decision is whether petitioner is liable for federal_income_tax in respect of discharge_of_indebtedness income of dollar_figure background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner has been employed as a secretary with the internal_revenue_service for over years in petitioner’s salary was about dollar_figure petitioner acknowledged at trial that she is not a very good money manager in petitioner opened a credit card account serviced by department stores national bank dsnb on date dsnb issued to petitioner a continued revenue code as amended and in effect for the taxable_year and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar form 1099-c cancellation of debt reporting that it had discharged debt of dollar_figure that she owed on her credit card although petitioner does not dispute that dsnb discharged dollar_figure of debt she did not receive the form 1099-c because it was mailed to her former address petitioner acknowledged at trial that in early she owned a personal computer and a few pieces of jewelry that she had inherited from her mother she also participated in the thrift_savings_plan tsp a defined contribution retirement savings and investment plan for federal employees the record includes a copy of petitioner’s tsp account statement for the first quarter of ie january through date the account statement shows that as of date petitioner’s vested account balance was dollar_figure and that she had an outstanding loan balance of dollar_figure received biweekly employer automatic contributions of dollar_figure and made biweekly loan repayments of dollar_figure as of date petitioner’s vested account balance was dollar_figure her loan balance was dollar_figure and her personal contributions to the plan totaled dollar_figure on date petitioner made an in-service withdrawal of dollar_figure from her tsp account petitioner timely filed a form_1040 u s individual_income_tax_return for she did not report the discharge_of_indebtedness income reported by dsnb after receiving the notice_of_deficiency in dispute petitioner sought the assistance of donna mcgowan local chapter president of the national treasury employees union ms mcgowan a revenue_agent assisted petitioner in completing an insolvency worksheet including a schedule of her assets and liabilities petitioner assigned a garage sale value of dollar_figure to the various pieces of furniture in her two-bedroom apartment which included a bed a sleeper sofa a dresser a couch a coffee table a television and a dining room table petitioner did not enter any amount on the insolvency worksheet for computers jewelry or clothing after offsetting her tsp contributions by the amount of her outstanding tsp loan petitioner indicated that she had access to dollar_figure from her tsp account the insolvency worksheet indicated that as of date petitioner’s liabilities exceeded the fair_market_value of her assets by dollar_figure petitioner’s counsel submitted a posttrial brief which included a schedule of petitioner’s assets and liabilities as of date as follows description miami federal credit_union mfcu mfcu share draft mfcu loan visa debt auto security deposit unpaid medical bill sec_1 household goods tsp contribution sec_2 total asset liability dollar_figure - --- --- big_number big_number --- big_number big_number big_number --- dollar_figure big_number big_number --- big_number --- big_number big_number 1amounts claimed by the medical provider dollar_figure less amounts paid to the provider dollar_figure 2tsp contributions by petitioner less amounts petitioner borrowed in sum petitioner maintains that as of date her liabilities exceeded the fair_market_value of her assets by dollar_figure ie she was insolvent discussion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer normally bears the burden of proving those determinations are erroneous rule a 290_us_111 gross_income includes all income from whatever source derived and income_from_discharge_of_indebtedness is included in this broad definition sec_61 284_us_1 sec_1_61-12 income_tax regs the underlying rationale for such inclusion is that to the extent a taxpayer is released from indebtedness he or she realizes an accession to income due to the freeing of assets previously offset by the liability 116_tc_63 citing kirby lumber see 88_tc_435 the amount includible in income generally is the difference between the face value of the debt and the amount_paid in satisfaction of the debt 23_f3d_1032 6th cir aff’g tcmemo_1992_673 rios v commissioner tcmemo_2012_128 wl at aff’d 586_fedappx_268 9th cir the income normally is recognized in the year the debt is canceled 65_tc_511 2petitioner does not dispute that dsnb discharged indebtedness in the amount it reported on form 1099-c petitioner does not contend and the record does not reflect that the burden_of_proof should be shifted to respondent under sec_7491 sec_108 excludes discharge_of_indebtedness income from gross_income if the discharge occurs when the taxpayer is insolvent a taxpayer is insolvent if immediately before the cancellation of debt her liabilities exceeded the fair_market_value of her assets sec_108 the amount of income excluded by virtue of a taxpayer’s insolvency may not exceed the amount by which taxpayer is insolvent sec_108 petitioner bears the burden of proving insolvency under sec_108 see shepherd v commissioner tcmemo_2012_212 wl at and cases cited thereat although the parties agree to most of the items in the schedule of assets and liabilities included in petitioner’s posttrial brief respondent disagrees with the garage sale value of dollar_figure that petitioner assigned to the furniture in her apartment ie household goods and notes that she failed to assign any value to the jewelry that she inherited from her mother or her computer respondent also maintains that there is insufficient evidence to support the proposition that petitioner could not access funds in her tsp account or to substantiate the amount of her outstanding medical bills as of date we agree with respondent although petitioner testified that the furniture in her apartment wa sec_15 to years old in the absence of any objective evidence we decline to accept the dollar_figure value that she assigned to household_items see eg 99_tc_202 noting that the court is not required to accept the taxpayer’s self-serving testimony there is no evidence in the record of the fair_market_value of the jewelry that petitioner inherited from her mother or of her computer although petitioner described the jewelry in question she declined to assign any value to those items other than to state that they had sentimental value there likewise is no objective evidence that petitioner could not have withdrawn funds from her tsp account on or before date see schieber v commissioner tcmemo_2017_32 for a discussion of circumstances in which funds in a retirement account may be excluded as an asset in respect of the insolvency determination mandated under sec_108 even though the parties appear to agree that petitioner was limited to in-service withdrawals from her tsp account every six months the record does not include an account statement or other objective evidence showing that she had made an in- service withdrawal from her tsp account during the six-month period preceding date finally petitioner presented a claims history statement for date issued by her primary medical insurer while this document shows that the insurance_company paid a portion of petitioner’s outstanding medical bills that month we are unable to conclude that she remained personally liable for the balance of those charges in the light of her testimony that she also was enrolled in the medicare program at that time without petitioner’s medicare claims history we cannot determine the amount of her personal liability for medical bills as of date in sum we conclude that petitioner failed to prove that her liabilities exceeded the fair_market_value of her assets immediately preceding the discharge of her indebtedness by dsnb or the precise amount of her insolvency consequently respondent’s determination that petitioner is liable for an income_tax deficiency of dollar_figure for the taxable_year is sustained to reflect the foregoing decision will be entered for respondent
